BATTERY MODULE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 3/15/2021:
Claims 1, 5, 7, and 9 have been amended; claim 4 has been cancelled. No new matter has been entered.
Previous rejections under 35 USC 102(a)(1) and 103.

Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 2, 7, and 9 were rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 2016/0197386 to Moon et al. Claims 4-6 and 8 were rejected under 35 U.S.C. §103 as being unpatentable over Moon et al. and further in view of KR 10-2016-0133776 to Lee et al.  Claims 3 and 10 were rejected under 35 U.S.C. §103 as being unpatentable over Moon et al.
Moon and Lee do not disclose a battery cell having sealing portions formed on three sides of the accommodation portion except for a lower surface of the accommodation portion. Therefore, the cited references neither alone nor in combination can provide the larger contact area of the present invention as described above nor defined in amended claim 1. Furthermore, in Moon, the accommodation portion of the battery cell 10 does not contact the cover members 120 and 130. Also, Lee only describes a component corresponding to a first plate of the present invention. Therefore, the cited references have a significantly different structure than the claimed invention and do not provide the aforementioned effect obtained by the claimed structure of the present invention as defined in amended claim 1.
As such, the Applicant has overcome the rejections under 35 USC 102(a)(1) and 103 and claims 1-3 and 5-10 are now in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729